EXHIBIT 10.20
VISTEON CORPORATION
NON-EMPLOYEE DIRECTOR
STOCK UNIT PLAN
(As amended through June 12, 2008)

Section 1.   EFFECTIVE DATE

    The Board of Directors of Visteon Corporation have adopted this Non-Employee
Director Stock Unit Plan, effective May 12, 2004, for the benefit of the
non-employee directors of Visteon Corporation.

Section 2.   DEFINITIONS

    When used herein the following words and phrases shall have the meanings set
forth below unless the context clearly indicates otherwise:

(a)   “Account” means the recordkeeping account maintained by the Company in the
name of the Participant. An Account is established for record keeping purposes
only and not to reflect the physical segregation of assets on the Participant’s
behalf, and may consist of such subaccounts or balances as the Committee may
determine to be necessary or appropriate, including the following:

  1.   “Mandatory Deferral Subaccount” means the Visteon Stock Units that are
credited to the Participant’s Account as a result of the Participant’s Mandatory
Deferrals.     2.   “Dividend Subaccount” means the Visteon Stock Units that are
credited to the Participant’s Account as a result of deemed dividends on Visteon
Stock Units credited to the Participant’s Account.

(b)   “Administrative Committee” means the non-participating members of the
Board.   (c)   “Affiliate” means a person or legal entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control, with the

 



--------------------------------------------------------------------------------



 



    Company, within the meaning of Code Sections 414(b) and (c); provided that
Code Sections 414(b) and (c) shall be applied by substituting “at least fifty
percent (50%)” for “at least eighty percent (80%)” each place it appears
therein.   (d)   “Board” means the Board of Directors of the Company.   (e)  
“Code” means the Internal Revenue Code of 1986, as interpreted by regulations
and rulings issued pursuant thereto, all as amended and in effect from time to
time.   (f)   “Company” means Visteon Corporation, or any successor thereto.  
(g)   “Company Stock” means the common stock of the Company, par value $1.00.  
(h)   “Exchange” means the New York Stock Exchange.   (i)   “Outside Director”
means a member of the Board who is not an officer or a common-law employee of
the Company or any subsidiary thereof.   (j)   “Participant” means each Outside
Director who has an Account under the Plan.   (k)   “Plan” means the Visteon
Corporation Non-Employee Director Stock Unit Plan, as amended from time to time.
  (l)   “Plan Year” means the period beginning on the effective date of the Plan
and ending on December 31, 2004 and thereafter, the twelve month period
beginning on January 1 and ending December 31 of each year.   (m)   Separation
from Service” means the date on which a Participant ceases to be a member of the
Board of Directors of the Company (or the board of directors of any Affiliate),
provided that such cessation constitutes a separation from service for purposes
of Code Section 409A.   (n)   “Visteon Stock Units” mean the hypothetical shares
of Company Stock that are credited to a Participant’s Account in accordance with
Sections 4 and 5.

2



--------------------------------------------------------------------------------



 



Section 3.   ADMINISTRATION

(a)   General Authority. The Administrative Committee shall have the full power
and discretionary authority to: (1) interpret and administer the Plan and any
instrument relating to or made under the Plan; (2) establish, amend, suspend or
waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (3) make any other
determination, and take any other action, that the Administrative Committee
deems necessary or desirable for the administration of the Plan. The decisions
and determinations of the Administrative Committee need not be uniform and may
be made differently among Participants, and shall be final, binding and
conclusive on all interested parties.   (b)   Recordkeeping. The Administrative
Committee shall be responsible for maintaining all Accounts; provided that the
Administrative Committee may in its discretion appoint or remove a third-party
recordkeeper to maintain the Accounts as provided herein.   (c)   Effectiveness
of Elections. Any elections or beneficiary designations made under this Plan
shall be effective only upon the delivery of the appropriate form to the
Secretary of the Company and its acceptance by the Administrative Committee.

Section 4.   MANDATORY DEFERRALS

(a)   Mandatory Deferrals. On the day after the date of each regular annual
meeting of stockholders of the Company, the Mandatory Deferral Account of each
Participant who is then an Outside Director shall be credited with a number of
additional Visteon Stock Units equal to the result obtained by (i) dividing (A)
$70,000 by (B) the average of the high and low prices at which a share of
Company Stock shall have been sold regular way on the Exchange on such date and
(ii) rounding the quotient to four decimal places (each, a “Mandatory
Deferral”).   (b)   Vesting. Each Participant shall at all times be 100% vested
in his or her Mandatory Deferral Subaccount.

3



--------------------------------------------------------------------------------



 



Section 5.   DIVIDEND EQUIVALENTS

(a)   Conversion to Visteon Stock Units. Any cash dividends that would have been
payable in any month on the Visteon Stock Units credited to a Participant’s
Account had such units been actual shares of Company Stock shall be converted,
for recordkeeping purposes, into whole and fractional Visteon Stock Units, with
fractional units calculated to four decimal places, with the resulting Visteon
Stock Units credited to the Participant’s Dividend Subaccount. The conversion
shall be accomplished by dividing the Participant’s deemed dividends for the
month by the average of the high and low prices at which a share of Common Stock
shall have been sold regular way on the Exchange on the last day of such month
on which the Exchange is open to transact trades.   (b)   Vesting. Each
Participant shall at all times be 100% vested in his or her Dividend Subaccount.

Section 6.   DISTRIBUTIONS

  (a)   Distribution Date. Distribution of a Participant’s vested Account shall
be made or commence to be made on the later of (i) January 15 of the calendar
year following the calendar year in which, or (ii) the first day of the seventh
month following the date on which, occurs the Participant’s Separation from
Service.     (b)   Participant Distribution Elections. Distribution shall be
made in the form or forms of distribution elected by the Participant. A
Participant’s distribution election with respect to any Plan Year applies to
both the Mandatory Deferrals made on behalf of the Participant during that Plan
Year, and to all dividend equivalent credits made with respect to those
Mandatory Deferrals. The Participant may elect to have a distribution made
either in (i) a single sum, or (ii) ten (10) annual installments. A Participant
who fails to make any distribution election shall be deemed to have elected the
single sum payment option.

  1.   Pre-2009 Plan Year Deferral Balances. The Participant may make a separate
distribution election with respect to each Plan Year; provided that a
Participant’s election with respect to a Plan Year shall continue in effect

4



--------------------------------------------------------------------------------



 



      with respect to each subsequent Plan Year unless the Participant has
submitted (and the Administrative Committee has received) a modified
distribution election prior to January 1 of the Plan Year; provided that with
respect to Mandatory Deferrals in 2004, a Participant may make an election
regarding distribution within thirty (30) days after initial stockholder
approval of the Plan. On or before December 31, 2008, a Participant may further
revise his or her distribution election with respect to any Plan Year; provided
that a revised distribution election made during calendar years 2006, 2007 or
2008 with respect to any Plan Year will not be given effect, and the
Participant’s immediately prior valid distribution election with respect to such
Plan Year will continue in effect, if the revised election would operate to
cause amounts that would otherwise be distributable in the calendar year in
which the revised distribution election is made to be deferred for distribution
in a subsequent calendar year, or to cause amounts that would otherwise be
distributable in a subsequent calendar year to become distributable in the
calendar year in which the revised election is made. A Participant’s
distribution elections as in effect on December 31, 2008 for Plan Year ending on
or before December 31, 2008, shall be irrevocable.     2.   Post-2008 Plan Year
Deferral Balances. The Participant may make a separate distribution election
with respect to each Plan Year. Such election shall be effective on the first
day of the Plan Year following the date it is received by the Administrative
Committee; provided that to the extent permitted under Code Section 409A, a
Participant may make a distribution election within 30 days of first becoming a
Participant with respect to the Plan Year in which participation commences. A
distribution election, once becoming effective with respect to a Plan Year,
shall be irrevocable with respect to that Plan Year. An election shall continue
in effect with respect for subsequent Plan Years (and, with respect to any Plan
Year, shall become irrevocable on January 1 of that Plan Year) unless modified
by the Participant in accordance with this Section 6. A

5



--------------------------------------------------------------------------------



 



      Participant may modify an existing election effective on the first day of
the Plan Year following the date on which the revised election is received by
the Administrative Committee.

(c)   Distribution Procedures.

  1.   Single Sum Distribution. If the Participant has elected the single sum
distribution option, the Company, in accordance with directions from the
Administrative Committee, will distribute to the Participant shares of Company
Stock equal to the number of Visteon Stock Units credited to the Participant’s
Account (and cash in lieu of any fractional unit) for which such election is in
effect; provided that the Organization and Compensation Committee of the Board
may direct that all or any part of the Participant’s distribution be satisfied
in cash rather than by a distribution of Company Stock, in which case the cash
payment shall be determined by multiplying the number of Visteon Stock Units in
the Participant’s Account that are the subject of the cash payment by the
average of the high and low prices at which a share of Company Stock shall have
been sold regular way on the Exchange on the 5th trading day preceding the date
on which distribution is made.     2.   Installment Distributions. If the
Participant has elected the installment distribution option, the first
installment will be paid on the date specified in Section 6(a). Each subsequent
installment will be paid on January 15 of each succeeding calendar year during
the installment period. The annual installment distribution amount for any year
shall be initially determined on a share basis by dividing the number of Visteon
Stock Units credited to the Participant’s Account as of January 1 of the year
for which the distribution is being made and for which such an election is in
effect by the number of installment payments remaining to be made, and then
rounding the quotient obtained for all but the final installment to the next
lowest whole number. The Company, in accordance with directions from the
Administrative Committee, will distribute to the Participant shares of

6



--------------------------------------------------------------------------------



 



      Company Stock equal to the number of Visteon Stock Units that are being
redeemed as part of the installment (and cash in lieu of any fractional unit);
provided that the Organization and Compensation Committee of the Board may
direct that all or any part of the installment distribution be satisfied in cash
rather than by a distribution of Visteon Stock, in which case the cash payment
shall be determined by multiplying the number of Visteon Stock Units in the
Participant’s Account that are the subject of the cash payment by the average of
the high and low prices at which a share of Company Stock shall have been sold
regular way on the Exchange on the 5th trading day preceding the date on which
distribution is made.

(d)   Securities Restrictions. With respect to any shares of Company Stock
distributed to a Participant, the Participant will not sell or otherwise dispose
of such Company Stock except pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Act”), and applicable state
securities laws, which the Company may but shall not be required to file, or in
a transaction which, in the opinion of counsel for the Company, is exempt from
such registration, and a legend may be placed on the certificates for the
Company Stock to such effect. In addition, in the event of any underwritten
public offering of the Company’s securities pursuant to an effective
registration statement filed under the Act and upon the request of the Company
or the underwriters managing any underwritten offering of the Company’s
securities, the Participant shall not directly or indirectly sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, or otherwise dispose of or transfer, or
agree to engage in any of the foregoing transactions with respect to, any shares
of Company Stock (other than those included in the registration) acquired under
this Plan without the prior written consent of the Company or such underwriters,
as the case may be, for such period of time (not to exceed 180 days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters.   (e)   Timing of Distributions. Any distribution that is
to be made on a specified date may be made within 31 days following such date;
provided that the Participant is not permitted, directly or indirectly, to
specify the taxable year of the payment.

7



--------------------------------------------------------------------------------



 



Section 7.   BENEFICIARY

(a)   Death Benefits. If a Participant dies before his or her entire Account has
been distributed, then the remainder of the Participant’s Account shall be
distributed in a lump sum to the Participant’s beneficiary on the later to occur
of (i) January 15 of the calendar year following the calendar year in which, or
(ii) the first day of the seventh month following the date on which, occurs the
Participant’s death. Any distribution that is to be made on a specified date may
be made within 31 days following such date; provided that the beneficiary is not
permitted, directly or indirectly, to specify the taxable year of the payment.  
(b)   Designation of Beneficiary. Each Participant may designate one or more
beneficiaries in such form and manner specified by the Administrative Committee,
which beneficiary shall be entitled to receive the balance of the Participant’s
Account as provided under subsection (a) above in the event of the Participant’s
death. The Participant may from time to time revoke or change the beneficiary
without the consent of any prior beneficiary by filing a new designation with
the Secretary of the Company. The last such designation received by the
Secretary of the Company shall be controlling. If no beneficiary designation is
in effect at the time the Participant dies, or if no designated beneficiary
survives the Participant, the Participant’s beneficiary shall be the
Participant’s estate.

Section 8.   SOURCE OF BENEFITS

    Benefits accumulated under the Plan shall constitute an unfunded, unsecured
promise by the Company to provide such payments in the future, as and to the
extent such amounts become payable. Benefits attributable to service as an
Outside Director shall be paid from the general assets of the Company, and no
person shall, by virtue of this Plan, have any interest in such assets, other
than as an unsecured creditor of the Company.

Section 9.   NON-ALIENATION

    Except as otherwise expressly provided by this Plan, neither the Participant
nor his or her beneficiary or beneficiaries, including, without limitation, the
Participant’s executors and administrators, heirs, legatees, distributees, and
any other person or persons claiming any

8



--------------------------------------------------------------------------------



 



    benefits through the Participant under this Plan shall have any right to
assign, transfer, pledge, hypothecate, sell, transfer, alienate and encumber or
otherwise convey the right to receive any benefits hereunder, which benefits and
the rights thereto are expressly declared to be nontransferable. The right to
receive benefits under this Plan also shall not be subject to execution,
attachment, garnishment, or similar legal, equitable or other process for the
benefit of the Participant’s or beneficiary’s creditors. Any attempted
assignment, transfer, pledge hypothecation or other disposition of the
Participant’s or beneficiary’s rights to receive benefits under this Plan or the
levy of any attachment, garnishment or similar process thereupon, shall be null
and void and without effect.

Section 10.   CHANGE IN CONTROL

    In the event of a Change in Control Event (as defined in Code Section 409A)
with respect to the Company, the value of the Participant’s Account, determined
as of the date of the Change in Control Event, shall be immediately paid to the
Participant in a single sum cash payment, notwithstanding any prior distribution
election made by the Participant.

Section 11.   TERM, TERMINATION AND AMENDMENT

(a)   Unless terminated earlier pursuant to subsection (b) below, this Plan
shall terminate on May 12, 2014.   (b)   The Board reserves the right to amend
or terminate this Plan at any time; provided that any termination of the Plan
shall be implemented in accordance with the requirements of Code Section 409A,
and the authority of the Administrative Committee to administer the Plan shall
extend beyond the date of the Plan’s termination; and provided further that no
amendment or termination of the Plan shall adversely affect the rights of any
Participant or beneficiary to benefits then accrued without the written consent
of the affected Participant or beneficiary.

9



--------------------------------------------------------------------------------



 



Section 12.   MISCELLANEOUS

(a)   Governing Law. This Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without reference to the
conflicts of law principles thereof.   (b)   Severability. If any provision of
the Plan is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or as to any person, or under any law deemed applicable by the
Administrative Committee, such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Administrative Committee, materially
altering the intent of the Plan, such provision shall be stricken as to such
jurisdiction or person, and the remainder of the Plan shall remain in full force
and effect.   (c)   Successors and Assigns. The Plan shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.   (d)
  Transactions Affecting Visteon Common Stock. In the event of any merger, share
exchange, reorganization, consolidation, recapitalization, stock dividend, stock
split or other change in corporate structure of the Company affecting Company
Stock, the Administrative Committee shall make appropriate equitable adjustments
with respect to the Visteon Stock Units (if any) credited to the Account of each
Participant, including without limitation, adjusting the number of such Units or
the date as of which such Units are valued and/or distributed, as the
Administrative Committee determines is necessary or desirable to prevent the
dilution or enlargement of the benefits intended to be provided under the Plan.
  (e)   Permitted Delay in Payment. If a distribution required under the terms
of this Plan would jeopardize the ability of the Company or of an Affiliate to
continue as a going concern, the Company or the Affiliate shall not be required
to make such distribution. Rather, the distribution shall be delayed until the
first date that making the distribution does not

10



--------------------------------------------------------------------------------



 



    jeopardize the ability of the Company or of an Affiliate to continue as a
going concern. Further, if any distribution pursuant to the Plan will violate
the terms of Federal securities law or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.

11